


Exhibit 10.22

 

Employment Term Sheet

 

1.
Title:                                                                                                    
EVP

 

2.
Reporting:                                                                       
Chief Executive Officer of Take-Two Interactive Software, Inc. (“Take-Two”)

 

3.
Term:                                                                                                
Position to be reviewed no later than the end of June, 2008 (the “Initial
Period”), review shall include consideration for the role of Chief Operating
Officer of Take-Two (“COO”).

 

If the role of COO is offered to you, you will have 30 days to accept such
position (failure to accept or decline such offer within such 30 day period
shall be deemed a rejection of such offer).

 

4. Termination:                    12 months notice of termination as per
current agreement, subject to standard non-solicitation and no-hire agreements
per section 15 of this Term Sheet.

 

In the event that you reject an offer of the COO position, Take-Two may, at its
option, terminate your employment upon 12 months notice of termination (subject
to standard non-solicitation and no-hire agreements per section 15 of this Term
Sheet); provided, however, that Take-Two may require you to continue working for
up to 6 months of such 12 month notice period and you will receive a payment in
lieu of the balance of the 12 months’ notice.

 

In the event that Take-Two does not offer you the COO position prior to the
expiration of the Initial Period, you may provide Take-Two with notice of your
election to terminate your employment for good reason within 30 days following
the expiration of the Initial Period and Take-Two shall have a further period of
30 days from receipt of such notice to offer you the COO position.  If Take-Two
fails to offer you the COO position prior to the expiration of such 30 day cure
period, notice of termination shall be deemed properly provided on the expiry of
the 30 day cure period and you shall be entitled to a payment in lieu of 12
months’ notice (subject to standard non-solicitation and no-hire agreements per
section 15 of this Term Sheet).

 

In connection with any such termination, any equity of Take-Two held by you that
is subject to vesting will continue to vest during such 12 month notice period
in accordance with its terms, with all unvested equity awards being cancelled
upon the expiration of such 12 month notice period.

 

5. Location:                           Initially perform position of EVP  from
London, UK base until the end of the Initial Period. At that time, a decision
that relocation of base to Take-Two’s headquarters, currently New York, NY shall
be upon mutual agreement. During Initial Period, you shall travel to New York

 

--------------------------------------------------------------------------------


 

as often as is reasonably requested or necessary to ensure cohesion, effective
working relationship and involvement of Take-Two management and corporate team.
Other travel as necessary and appropriate to effectively execute job duties and
responsibilities.

 

It is understood by all parties that the position of COO is contemplated to be
based at Take-Two’s headquarters, currently in New York City. However,
relocation to the US from the UK may be made upon a schedule agreed by both
parties, not to exceed three months from the end of the Initial Period unless
otherwise agreed upon.

 

6. NY Housing:                    Take-Two shall continue to provide a temporary
housing stipend, at current rate of up to $10,000 per month, until end of
June 2008.

 

7.
Salary:                                                                                          
£ 250,000 per annum

 

8. Bonus:                               Participation in Take-Two’s corporate
bonus program at a level commensurate with other Executive Officers, currently
the CFO and the General Counsel.  Cash bonus will be based on global, corporate
EBITDA (based on a budgeted EBITDA (“Budget”) determined by Take-Two and
communicated to you within 90 days following the commencement of each fiscal
year).  For fiscal year 2008, target cash bonus where actual corporate EBITDA
equals 100% of Budget is 50% of base salary (“Targeted Bonus”).  Targeted Bonus
shall vary as described below based upon Take-Two’s corporate EBITDA:

 

·      EBITDA at less than 75% of Budget, you shall receive no cash bonus

·      EBITDA at 75% - 100% of Budget, you shall receive a cash bonus of 20% -
100% of Targeted Bonus.*

·      EBITDA at 100% - 125% of Budget, you shall receive a cash bonus of 100% -
150% of Targeted Bonus.*

·      EBITDA at 125% or higher of Budget, you shall receive a cash bonus capped
at 150% of Targeted Bonus.

*The Bonus in this range will be determined based on a proportional sliding
scale.

 

9. Stock incentive:              Participation in Take-Two’s new equity
incentive program at a level commensurate with other Executive Officers,
currently the CFO and the General Counsel.  Within participation level award
values are determined by the CEO, in consultation with and approval of the
Compensation Committee of the Board of Directors, and shall take into
consideration job performance and achievement of certain to be defined goals and
objectives.  All equity awards that you have received prior to the date of this
Term Sheet will not be affected by your participation in the new equity
incentive program.  In the event that your employment is terminated by Take-Two
“without cause” or pursuant to the third paragraph of Section 4 of this Term
Sheet, all of your time-based vesting equity awards granted to you under the new
equity incentive program (i.e. equity granted subsequent to this agreement and
pursuant to this agreement) will immediately vest.

 

--------------------------------------------------------------------------------


 

10. Benefits:                         Standard UK benefits (to be continued at a
level the same or substantially similar to benefits currently provided), subject
to adjustment to standard US benefits if you relocate to US.

 

11. Other terms:                  Car Allowance - £1,000 per month car allowance

Vacation – 25 days

Pension – 7.5% standard UK contribution (subject to adjustment if you relocate
to US)

 

12. Key responsibilities:    Key responsibilities shall include, but are not
limited to:

 

·      Direct supervision of worldwide sales with direct reporting of the heads
of the North American and International teams with a particular short term
emphasis and involvement in the European sales and distribution business to
assist in the move to the new corporate structure.

 

·      Review, analysis and optimization of existing sales and distribution
arrangements for all products as well as development and implementation of new
strategic approach to sales and distribution to increase revenue and profit
moving forward.

 

·      Serve as corporate liaison with all labels to maximize, working to
maximize revenue and profit of all products.

 

·      Business development and increased profitability in identified geographic
regions such as Asia/Pacific (including Japan) and Latin and South America
(including Mexico).

 

·      Business development and increased profitability in identified product
areas, such as casual games and online gaming.

 

13. Change of control:

 

a) In the event that Zelnick Media’s management agreement with Take-Two is
terminated, or a majority of Take-Two’s outstanding common stock is acquired by
a competitor or other entity, all outstanding equity grants shall immediately
vest.  However, this shall not apply to any merger or acquisition whereby the
Zelnick Media management agreement survives.

 

b) If employment is terminated by Take-Two (or its successor) within 12 months
following a change in control as described in paragraph a) above or by you
within 90 days following a change in control as described in paragraph a), then
the 12 month notice period referred to in Section 4 shall become a payment in
lieu of notice, payable in two instalments, one at termination and one six
months following termination.  The standard non-solicitation and no-hire
agreements per section 15 of this Term Sheet shall apply to the entire 12 month
period following employment.

 

14. Jurisdiction

 

This Term Sheet shall be governed by the laws of England and the parties submit
to the jurisdiction of the Courts of England for the determination of disputes
or claims arising out of this Term Sheet.

 

--------------------------------------------------------------------------------


 

15.  Non-Solicitation / No Hire

 

The employee hereby agrees that he shall not, during the period of his
employment and for a period of 12 months following such time as employee is no
longer actively employed by Take-Two (which 12 month period shall not be
extended by any period that employee continues to work during a termination
notice period), directly or indirectly, solicit to employ, hire or engage as an
employee or consultant, any then current employee of Take-Two or any of its
subsidiaries or affiliates or otherwise persuade or attempt to persuade any such
employee to discontinue or alter his or her relationship with Take-Two or any of
its subsidiaries or affiliates.

 

This Term Sheet supersedes and replaces in its entirety the offer letter dated
December 22, 2006 between employee and Take-Two.

 

 

Agreed to and Accepted by:

 

 

 

 

 

 

 

 

Employee:

Employer:

 

 

 

 

 

Take-Two Interactive Software, Inc.

 

 

 

 

 

 

 

/s/ Gary Dale

 

By:

 /s/ Seth D. Krauss

 

 

Gary Dale

 

Name:

Seth D. Krauss

 

Date: November 15, 2007

 

Title:

EVP / General Counsel

 

 

 

Date:

November 16, 2007

 

 

--------------------------------------------------------------------------------
